SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á quince de Diciembre de mil ochocientos noventa y nueve, en el pleito pendiente ante Nos, en virtud de recurso de casación por infracción de Ley, seguido en el Tribunal del Distrito de San Juan por la sucesión de Don Eudaldo J. Iglesias y Font, de esta Ciudad, dirigida y representada por el Letrado Don Rafael López Landrón y Don Gorgonio de Bolívar y Alvarez, que no ha comparecido en el estado en que se encuentra el litigio, sobre despacho de ejecución. — Resultando: Que por escrituras públicas, primeras copias, de veinte y siete de Febrero de mil ochocientos *63noventa y uno y diez y seis de Mayo de mil ochocientos noventa y cuatro, consta que la sucesión de Don Eudaldo J. Iglesias y Font, arrendó á Don Gorgonio de Bolívar y Alvarez una fábrica de fósforos, cita en el barrio de la Marina, de esta Ciudad, duradero el contrato hasta el 31 de Diciembre de mil novecientos uno, estipulándose como precio del arrendamiento tres mil quinientos pesos anuales que había de pagar Bolívar en esta Capital por trimestres vencidos desde el veinte y ocho de Marzo de mil ochocientos noventa y cuatro, conviniéndose además que si “ sobre la inteligencia, “ desarrollo y cumplimiento del contrato ocurriesen dudas y “ reclamaciones de todo género, se acudiría al juicio de ami- “ gables componedores, que en número de tres, elegirán “ ambas partes dentro del término de tercero día de común " acuerdo, comenzando á contarse ese plazo desde que por " carta ó acta notarial se hiciese constar la necesidad de " dicho arbitramiento; que en caso de que no se aviniesen " las partes respecto á la designación de los amigables com- “ ponedores, quedarían aquéllas en libertad de acudir á los "Tribunales de Justicia, estipulando además que el contra- " tante que faltase á las condiciones y cláusulas del contrato " pagaría al otro por ese simple hecho una indemnización de " cuatro mil pesos, sin perjuicio, siempre, del cumplimiento " de las obligaciones contraídas en el convenio ”; cuyas •cláusulas, hoy pertinentes, quedan reseñadas. — Resultando: Que por acta notarial de catorce de Septiembre del año anterior, se requirió á Don Juan Arruza y Urrutia en su carácter de apoderado general de Bolívar para que satisficiese el importe de los tres últimos trimestres del arrendamiento, y en el caso de que pretestase algún motivo para dejar de hacerlo, entendía la sucesión requirente que era necesario acudir al juicio de amigables componedores, y al •efecto hacían constar la necesidad de dicho arbitramiento, y designaban al Letrato Don Emilio García Cuervo y como tercero para el mismo cargo á Don Jorge Finlay, ambos vecinos de esta Ciudad, contestando el requerido Arruza *64que si bien él y Don Pedro de Bolívar eran apoderados de Don Gorgonio, no tenían instrucciones de éste respecto del asunto en cuestión, y que si algunas recibían obrarían de acuerdo con ellas. — Resultando : Que por acta notarial de veinte y cuatro de Noviembre del año anterior, habiendo sabido la sucesión Iglesias que el Señor Arruza había designado como amigables componedores al Letrado Don Juan Hernández López, Don José H. Boneta y Don Carlos Conde, le hizo saber que estaba conforme con el primero y además designaba por su parte á los también Letrados Don Manuel F. Rossy y Don Emilio García Cuervo para que manifestase si los aceptaba para proceder á lo demás consiguiente, manifestando el requerido que había leído la notificación y que en su día contestaría lo que á su juicio procediese. — Resultando : Que enterada la sucesión en carta dirigida por el Señor Arruza al Presidente del Consejo de familia de que aquél mantenía su candidatura para amigables componedores, levantó acta notarial protestando, según dice, del parcial proceder de Arruza representante de Don Gorgonio de Bolívar con el fin de cumplir las cláusulas 12? y 13? de la escritura de obligación que se relacionan en el primer resultando, notificándose esta resolución á Arruza el mismo día del otorgamiento del acta, ó sea el treinta de Noviembre del año próximo pasado. — Resultando : Que con los documentos referidos y en cuatro de Octubre último la sucesión de Don Eudaldo J. Iglesias y Font presentó escrito al Tribunal de Distrito de San Juan, estableciendo demanda ejecutoria contra Don Gorgonio de Bolívar y Alvarez, solicitando que se despachase mandamiento de ejecución por los trimestres vencidos de arrendamiento desde el veinte y siete de Febrero de mil ochocientos noventa y ocho al veinte y siete de Agosto del año actual, por la indemnización de cuatro mil pesos pactada por incumplimiento del contrato, ascendente todo á diez mil ciento veinte y cinco pesos con seiscientos más que se calculan para costas, y lo demás inhere.iite á esta clase de juicios ejecutivos. — Resultando: Que el Tri*65bunal, bajo el fundamento de que no siendo las escrituras que se acompañan títulos constitutivos de obligaciones de deber cantidades en metálico ó en especie liquidadas y vencidas, y sí constitutivos de un contrato de arrendamiento de una' industria, declaró que no había lugar á despachar la ejecución. — Resultando: Que contra esa resolución se interpuso el recurso de súplica, y denegado por las mismas razones que antes se tuvieron en cuenta, se anunció el de casación por infracción de Ley, el cual se tuvo por anunciado, y con citación y emplazamiento de las partes se elevaron los autos originales á este Tribunal Supremo. — Resultando: Que dentro del término se personó el recurrente é interpuso el recurso, fundándolo en el caso 1? del artículo 1,689 y número 1? del artículo 1,690 de la Ley de Enjuiciamiento Civil y en las disposiciones 78 y 79 de la Orden General número 118, citando como infringidos los artículos 1543,, 1,555,1,125 y 1,091 del Código Civil, el artículo 69 de la Orden General número 118, y los 1,427 caso 1?, 1,433 y 1,438 de la, Ley de Enjuiciamiento Civil, sosteniéndose el recurso en el acto de la vista que tuvo lugar el nueve del actual. — Visto, siendo Ponente el Juez asociado Don José Ma Figueras Chiqués. — Considerando: Que para el despacho de ejecución es imperativo categórico el precepto contenido en el artículo 1,438 de la Ley de Enjuiciamiento Civil, cuando sean válidos la obligación y el título, y tenga este fuerza ejecutiva por carecer de defecto extrínseco, tratarse de plazos vencidos y ser líquida y exigible la cantidad. — Considerando : Que sea cualquiera la naturaleza y denominación legal de los contratos que los títulos contengan, no puede negarse el despacho de ejecución, sino únicamente cuando concurran los dos primeros casos del artículo 1465 de la citada Ley, que es el referente al anteriormente citado.— Considerando: Que si sobre los plazos trimestrales á que se refiere la demanda está mal denegada la ejecución, lo está también por lo que respecta á la indemnización, porque en las obligaciones con cláusula penal, la pena sustituye á la. *66indemnización de daños y al abono de intereses en caso de falta de cumplimiento, y es claro que lo accesorio ha de seguir la suerte de lo principal, cuando otra cosa no se ha pactado, según así lo dispone el artículo 1,152 del Código Civil; y en el presente caso, tanto los plazos como la indemnización están vencidos, expresan cantidades en numerario líquidas, son exigióles, el título no contiene defecto extrínseco, y éste y la obligación no son nulos, únicos casos en que podría negarse el despacho de la ejecución que se interesa. — Considerando : .Que según el 1,153 ha podido exigirse conjuntamente el cumplimiento de la obligación y la satisfacción de la pena, porque esta facultad ha sido claramente otorgada, según se expresa en el primer resultando que contiene de modo literal las cláusulas pertinentes de la obligación. — Considerando: Que siquiera sea como prece- ' dente histórico, debe tenerse en cuenta la Ley 35, título XI, partida 5* que ordenaba que si bajo cierta pena se prometía á día señalado dar ó hacer alguna cosa y no se cumplía en su oportunidad, obligado se estaba á pagar la pena, y esta es ■otra razón en pro del vencimiento y exigibilidad de la indemnización que ejecutivamente se reclama, Ley que seguramento sirvió de fundamento á los artículos del Código •Civil que regulan las obligaciones con cláusula penal.— ■Considerando: Que por las razones expuestas el Tribunal inferior ha infringido las disposiciones que se citan, especialmente los artículos 1,438 y 1,465 de la Ley de Enjuiciamiento Civil. — Fallamos: Que debemos declarar y declaramos haber lugar al recurso de casación interpuesto por la sucesión de Don EudaldoJ. Iglesias y Font, y en su consecuencia, casamos y anulamos el auto dictado por el Tribunal del Distrito de San Juan en trece de Octubre último y su concordante de diez y siete de Noviembre; despáchese la ejecución y sustancíese el juicio con arreglo á derecho, á cuyo ñn comuniqúese certificación de esta sentencia. — Así por esta nuestra sentencia que se publicará en la Gaceta, lo pronunciamos, mandamos y firmamos.
Publicación. — Leída y publicada fué la anterior sentencia, así como el voto particular que emitiera el Señor Juez Asociado Don Juan Morera Martínez, por el Señor Juez Don José Ma Figueras Chiques, Ponente en este recurso, celebrando audiencia pública el Tribunal Supremo en el día de hoy, de que como Secretario certifico, en Puerto Rico, á 15 de Diciembre de 1899.. — E. de J. López Gaztambide.
José S. Quiñones. — José C. Hernández. — José M> Figueras. — Juan Morera Martínez — Luis de Ealo y Domínguez.